DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The figure of a chemical reaction in paragraph [067] of the instant specification includes non-English characters.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. (US 2015/0179953 A1, hereafter Mujica-Fernaud) in view of Matsushima et al. (“Bright electroluminescence from single-layer organic light-emitting diodes comprising an ambipolar carrier transport layer of phenyldipyrenylphosphine oxide”, Thin Solid Films, 2008, vol. 516, page 4288-4292).
Regarding claims 1, 3-4, 8, and 16-17, Mujica-Fernaud discloses a light-emitting element (“electroluminescent device”) comprising an organic compound having structure of formula (1) ([014]).

    PNG
    media_image1.png
    250
    593
    media_image1.png
    Greyscale

Wherein p, q, and s can be each 0; r can be 1; Za0, Zb0, and Zd0 can be H; Zc1 is the Substituent BNAr1Ar2 (reproduced in the figure above); B can be a single bond; Ar1 and Ar2 can be each independently an aryl group having 10 to 60 ring atoms or a heteroaryl group 10 to 60 ring atoms, which can be substituted by one or more radical R5; R1-R5 can be each independently H, a straight-chain alkyl having 1 to 20 C atoms, or an aromatic or heteroaromatic ring system having 6 to 30 aromatic ring atoms, which can be substituted by one or more R6, wherein R1 and R2 cannot be identical; R6 can be each independently H or an aromatic or heteroaromatic ring system having 5 to 30 aromatic ring atoms, which can be substituted by one or more R7; and R7 can be H ([015]-[034]).
Mujica-Fernaud exemplifies formula (194) ([102]).

    PNG
    media_image2.png
    352
    616
    media_image2.png
    Greyscale

The formula (194) of Mujica-Fernaud has the same structure as the organic compound comprising a triarylamine skeleton of the instant claim 1, wherein the first aryl group and the second aryl group comprises biphenyl skeleton (the 1st aryl group is a p-biphenyl group; the 2nd
Mujica-Fernaud discloses a light-emitting element comprising an anode, a light-emitting layer, and a cathode ([154]), wherein the light-emitting layer can comprise the formula (194) of Junica-Fernaud ([165], [170]-[171]) as the matrix material. 
Mujica-Fernaud teaches that the formula (194) of Mujica-Fernaud can be used as a component of a mixed matrix system comprising two different matrix materials ([171], [173]), and the other component of the mixed matrix system can be a phosphine oxide ([177]).
Mujica-Fernaud does not teach a specific phosphine oxide matrix material (a heteroaromatic compound of the instant claim 1) which forms an exciplex with the formula (194) of Mujica-Fernaud. 
Matsushima discloses a compound, POPy2 being used as the matrix material of the light-emitting layer of a light-emitting element ([Abstract]; Fig. 1; “POPy2 host molecules” on page 4289, column 2, lines 11-12). Therefore, POPy2 is a known phosphine oxide host material used for the light-emitting layer of a light-emitting element at the time when the invention was effectively filed.

    PNG
    media_image3.png
    157
    507
    media_image3.png
    Greyscale

Matsushima teaches that the POPy2 has excellent ambipolar and high-speed carrier transport ability (page 4289, column 1, second paragraph).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the formula (194) of Mujica-Fernaud by making a mixed material with POPy2
The motivation for doing so would have provided the light-emitting layer of a light-emitting element comprising two matrix materials as taught by Mujica-Fernaud and the matrix material with high-speed carrier transport ability as taught by Matsushima.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, the POPy2 of Matsushima is a known phosphine oxide matrix material used as one component of the mixed matrix materials in a light-emitting element. Substitution of known matrix material would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of phosphine oxide from the particularly preferred matrix materials disclosed by Mujica-Fernaud would have been one from a finite number of identified, predictable solution with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a light-emitting element.
The resultant organic electroluminescent device comprises an anode, a light-emitting layer, and a cathode, wherein the light-emitting layer comprises a mixed material of the formula (194) of Mujica-Fernaud and POPy2 of Matsushima. 
The mixed material of Mujica-Fernaud as modified by Matsushima reads on the claimed limitations above but fails to teach that the mixed material forms an exciplex.
It is reasonable to presume that the mixed material of Mujica-Fernaud as modified by Matsushima forms an exciplex.
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses POPy2 as an example of the first organic compound in the instant specification ([093]).
Applicant further discloses an exciplex is formed by the first organic compound and the second organic compound having Applicant’s General Formula (G1) ([094]; “Embodiment 1” in [045], [052]).
The formula (194) of Mujica-Fernaud has identical structure as the second organic compound having General Formula (G1) ([052]) 
Therefore, the mixed material of Mujica-Fernaud as modified by Matsushima forms an exciplex, meeting all the limitations of claims 1 and 16.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The mixed material of Mujica-Fernaud as modified by Matsushima, wherein the first aryl group comprises a fluorene skeleton (methylphenylfluorenyl group), meeting all the limitations of claim 3.
The mixed material of Mujica-Fernaud as modified by Matsushima, wherein the second aryl group is p-biphenyl group, meeting all the limitations of claim 4.
The light-emitting element of Mujica-Fernaud as modified by Matsushima comprises an anode, a light-emitting layer, and a cathode, wherein the light-emitting layer comprises a mixed material of Mujica-Fernaud as modified by Matsushima. The anode and the cathode are equated with a pair of electrodes, meeting all the limitations of claims 8 and 17.

Claims 1, 3-4, 8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. (US 2015/0179953 A1) in view of Kadoma et al. (US 2011/0210316 A1, hereafter Kadoma).
Regarding claims 1, 3-4, 8, and 16-17, Mujica-Fernaud discloses a light-emitting element (“electroluminescent device”) comprising an organic compound having structure of formula (1) ([014]).

    PNG
    media_image1.png
    250
    593
    media_image1.png
    Greyscale

Wherein p, q, and s can be each 0; r can be 1; Za0, Zb0, and Zd0 can be H; Zc1 is the Substituent BNAr1Ar2 (reproduced in the figure above); B can be a single bond; Ar1 and Ar2 can be each independently an aryl group having 10 to 60 ring atoms or a heteroaryl group 10 to 60 ring atoms, which can be substituted by one or more radical R5; R1-R5 can be each independently H, a straight-chain alkyl having 1 to 20 C atoms, or an aromatic or heteroaromatic ring system having 6 to 30 aromatic ring atoms, which can be substituted by one or more R6, wherein R1 and R2 cannot be identical; R6 can be each independently H or an aromatic or heteroaromatic ring system having 5 to 30 aromatic ring atoms, which can be substituted by one or more R7; and R7
Mujica-Fernaud exemplifies formula (194) ([102]).

    PNG
    media_image2.png
    352
    616
    media_image2.png
    Greyscale

The formula (194) of Mujica-Fernaud has the same structure as the organic compound comprising a triarylamine skeleton of the instant claim 1, wherein the first aryl group and the second aryl group comprises biphenyl skeleton (the 1st aryl group is p-biphenyl group; the 2nd aryl group is methylphenylfluorenyl group); the third aryl group is a phenyl group bonded to a dibenzofuranyl group.
Mujica-Fernaud discloses a light-emitting element comprising an anode, a light-emitting layer, and a cathode ([154]), wherein the light-emitting layer can comprise the formula (194) of Junica-Fernaud ([165], [170]-[171]) as the matrix material. 
Mujica-Fernaud teaches the formula (194) of Mujica-Fernaud can be used as a component of a mixed matrix system comprising two different matrix materials ([171]).
Mujica-Fernaud further teaches that the mixed matrix system can be a mixture of one material having hole transporting properties and the other material having electron-transporting properties ([171]). The compounds of Mujica-Fernaud has hole-transporting properties because it is a hole transport material ([012]).
Mujica-Fernaud does not teach a specific matrix material (a heteroaromatic compound of the instant claim 1) which forms an exciplex with the compounds of Mujica-Fernaud.
Kadoma discloses a heteroaromatic compound (General Formula (G1)) which is used as a matrix material of the light-emitting layer of a light-emitting element (“host material” in Abstract and [019]; example device in [378]).
The heteroaromatic compounds of Kadoma has electron transport property because it has a quinoxaline skeleton ([021]).
Kadoma teaches the light-emitting layer of a light-emitting element can comprise multiple matrix materials comprising the compound of the invention by Kadoma ([187]-[188]).
Kadoma exemplifies a heteroaromatic Compound (109) ([126]).

    PNG
    media_image4.png
    354
    507
    media_image4.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the formula (194) of Mujica-Fernaud by making a mixed material with a heteroaromatic Compound (109) of Kadoma.
The motivation for doing so would have provided the light-emitting layer of a light-emitting element comprising two matrix materials each of which has hole transport properties and electron transport properties, respectively, based on the teaching of Mujica-Fernaud.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the Compound (109) of Kadoma is a known matrix material having electron transport property which can be used as one component of the mixed matrix materials in a light-emitting element. Substitution of a known electron transport matrix material would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a light-emitting element.
The resultant organic electroluminescent device comprises an anode, a light-emitting layer, and a cathode, wherein the light-emitting layer comprises a mixed material of the formula (194) of Mujica-Fernaud and the Compound (109) of Kadoma. 
The mixed material of Mujica-Fernaud as modified by Kadoma reads on the claimed limitations above but fails to teach that the mixed material forms an exciplex.
It is reasonable to presume that the mixed material of Mujica-Fernaud as modified by Kadoma forms an exciplex.
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses an exciplex is formed by the first organic compound having an electron transport property and the second organic compound having hole transport property ([087])
The Compound (109) of Kadoma is one of exemplified first organic compounds of the instant specification (“2mDBTBPDBq-II” in [093]) having electron transport property.
The formula (194) of Mujica-Fernaud has identical structure as the second organic compound having hole transport property which is represented by General Formula (G1) of the instant specification ([094]; “Embodiment 1” in [045], [052]).
Furthermore, Applicant exemplifies a mixed material forming an exciplex comprising FrBBiF-II and 2mDBTBPDGq-II (“Example 3” in [272]), wherein 2mDBTBPDGq-II is identical material as the Compound (109) of Kadoma. The compound FrBBiF-II has similar structure as the formula (194) of Mujica-Fernaud. 
Therefore, the mixed material of Mujica-Fernaud as modified by Kadoma forms an exciplex, meeting all the limitations of claims 1 and 16.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The mixed material of Mujica-Fernaud as modified by Kadoma, wherein the first aryl group comprises a fluorene skeleton (methylphenylfluorenyl group), meeting all the limitations of claim 3
The mixed material of Mujica-Fernaud as modified by Kadoma, wherein the second aryl group is p-biphenyl group, meeting all the limitations of claim 4.
The light-emitting element of Mujica-Fernaud as modified by Kadoma comprising an anode, a light-emitting layer, and a cathode, wherein the light-emitting layer comprises a mixed material of Mujica-Fernaud as modified by Kadoma. The anode and the cathode are equated with a pair of electrodes, meeting all the limitations of claims 8 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786